EXHIBIT 21.1 SUBSIDIARIES OF URS CORPORATION Name of Domestic Subsidiary and Consolidated Joint Ventures State of Incorporation URS Corporation Nevada, USA URS E&C Holdings, Inc. (formerly known as Washington Holdings Inc.) Delaware, USA URS Energy & Construction International Inc. (formerly known as Washington International Inc.) Ohio, USA URS Federal Technical Services, Inc. (formerly known as EG&G Technical Services Inc.) Delaware, USA URS Global Holdings Inc. Nevada, USA URS Holdings, Inc. Delaware, USA Washington Construction Corporation Montana, USA Name of Foreign Subsidiary Jurisdiction of Incorporation URS Global Holdings UK Ltd. United Kingdom URS Global Luxembourg Sarl Luxembourg WGI Netherlands BV Netherlands i
